■ Judgment affirmed, with costs; no opinion.
Concur: Loughban, Ch. J., Lewis, Dye, Fuld and Feoessel, JJ. Desmond, J., dissents in the following memorandum: 1 dissent and vote to reverse and to dismiss the complaint, for these reasons: This picketing may have been unfair and ill-advised, but it was not disorderly or untruthful, it violated no statute or declared public policy, and it was of a kind that has been expressly held, on many occasions, not to be subject to injunction (Stillwell Theatre v. Kaplan, 259 N. Y. 405, 412; Edjomac Amusement Corp. v. Empire State Motion Picture Operators' Union, 273 N. Y. 647; see Dinny & Robbins v. Davis, 290 N. Y. 101). However much we, as individuals, may deplore the conduct complained of, we cannot make an ad hoc declaration of new public policy to prohibit it (Glaser v. Glaser, 276 N. Y. 296, 302; Matter of Rhinelander, 290 N. Y. 31, 36). Not sitting: Conway, J.